Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
DETAILED ACTION

Amendment
The amendment filed on 05/16/2022 has been entered into this application. Claims 6, 18 and 20 are cancelled. Claims 21-22 have been added.

Response to Arguments

Applicant’s arguments/remarks, (see pages 6-12), filed on 05/16/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter

Claims 1-5, 7-17, 19, and 21-22 are allowed. 
As to claims 1 and 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious capturing an observed image of said at least one microneedle using an optical device, wherein the observed image is at least one shadow projected onto a surface of the microneedle array from the at least one microneedle, in combination with the rest of the limitations of the claim. Claims 2-4, 7-17 and 21-22 are allowable by virtue of their dependency.
The closest prior art reference of Ishibashi et al. (JP 2017161487 A, Applicant cited reference and Translation) discloses a process/method of making a microneedle array. 
However, Ishibashi fail to disclose, teach or suggest capturing an observed image of said at least one microneedle using an optical device, wherein the observed image is at least one shadow projected onto a surface of the microneedle array from the at least one microneedle, as claimed and as specified in the present application specification. This argument is persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886